Per curiam.
This disciplinary matter is before the Court on the Report and Recommendation of the Review Panel of the State Bar, which recommends that John R. Thompson (State Bar No. 708600) be disbarred, following the unsuccessful conclusion of his appeal of his federal felony convictions for conspiracy under 18 USC § 371; bank fraud under 18 USC § 1344; wire fraud under 18 USC § 1343; and mail fraud under 18 USC § 1341. Thompson was convicted by a jury of the four felony counts on July 14, 2011, and, on November 7, 2011, this Court accepted Thompson’s petition seeking voluntary suspension of his license pending the appeal of his convictions. See In the Matter of Thompson, 290 Ga. 81 (717 SE2d 480) (2011). On April 2, 2012, the United States Court of Appeals for the Eleventh Circuit issued an opinion affirming Thompson’s convictions but vacating his sentence and remanding to the district court for resentencing. See United States v. Thompson, 463 Fed. Appx. 887 (11th Cir. 2012). On remand, Thompson was resentenced by the district court, and he then sought to appeal, but his two notices of appeal were dismissed by the Eleventh Circuit on May 15, 2013 and June 17, 2013, respectively.
Following the conclusion of Thompson’s federal criminal appeal, the State Bar petitioned, pursuant to Bar Rule 4-106 (f) (1), for a hearing on the appropriate level of discipline to be imposed, and the matter was assigned to Special Master J. Alvin Leaphart. Thompson did not file a written response to the Bar’s petition or attend the hearing on the petition, and Leaphart concluded that Thompson had exhausted his criminal appeals and that disbarment was appropriate in light of his violation of Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). The Special Master’s Report was filed with this Court, but this Court remanded the matter, pursuant to Bar Rule 4-106 (f) (2), to the Review Panel. Upon consideration of the Special Master’s Report and supplemental information provided by the State Bar concerning the disposition of Thompson’s federal criminal appeal, the Review Panel adopted the Special Master’s findings and conclusion that disbarment is the appropriate sanction in this matter.
Having reviewed the record, we conclude that disbarment is the appropriate sanction in this matter. Accordingly, it is hereby ordered that the name of John R. Thompson be removed from the rolls of persons authorized to practice law in the State of Georgia. Thompson is reminded of his duties pursuant to Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.

*791Decided October 5, 2015.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.